Citation Nr: 0601253	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-05 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than December 30, 
1994, for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel



INTRODUCTION

The veteran had active service from October 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A May 2003 rating decision denied 
the veteran's claim, and he perfected an appeal of the rating 
determination.

The veteran's February 2004 substantive appeal reflected that 
he requested a Travel Board hearing, and a February 2004 RO 
letter informed him that he was placed on the list of those 
awaiting such.  In a June 2004 statement, the veteran 
informed the RO that he withdrew his request for a hearing of 
any kind and requested that his appeal be forwarded to the 
Board for appellate review.

The Board notes certain assertions made or implied in the 
representative's September 2005 appellate brief.  

FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  A June 2002 Board decision addressed the veteran's claim 
for an earlier effective date, allowing an earlier effective 
date of December 30, 1994, for entitlement to service 
connection for PTSD.  The veteran did not appeal that 
decision, and it became final in accordance with applicable 
law and regulation.

3.  The evidence submitted since the June 2002 Board 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim for entitlement to an 
effective date earlier than December 30, 1994, for 
entitlement to service connection for PTSD and does not raise 
a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The Board's June 2002 decision, which allowed an earlier 
effective date of December 30, 1994, is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence to reopen the claim for an 
effective date earlier than December 30, 1994, has not been 
received.  38 U.S.C.A. §§ 7104(b), 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in an October 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an earlier effective 
date, including the need for new and material evidence, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence relevant to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the December 2003 Statement of 
the Case (SOC).  These documents provided him with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that the information and evidence 
that have been associated with the claims file consists of 
the veteran's service medical records, post-service medical 
records, examination reports, and his and his 
representative's statements.  Under the circumstances in this 
case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Relevant law and regulation

When a claim is disallowed by a Board decision, the claim may 
not be reopened or allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).  New and material evidence must be 
submitted.  

The term "new" means existing evidence not previously 
submitted to agency decision makers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2005); see also 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
accordingly reopened and the ultimate credibility or weight 
that is accorded such evidence is ascertained as a question 
of fact.  Id; Justus v. Principi, 3 Vet. App. 510 (1992).  

Factual background

The RO received the veteran's informal claim for entitlement 
to service connection for PTSD on December 30, 1994.  The 
first formal claim for service connection for PTSD, or any 
condition, was received by the RO in January 1995.  A June 
1998 rating decision granted service connection for PTSD with 
a 70 percent evaluation, effective May 1996, the date it was 
determined the veteran was first validly diagnosed with PTSD.  
The veteran perfected an appeal of the assigned effective 
date.  

A June 2002 Board decision determined that the claims file 
contained a 1985 VA medical document which reflected a 
diagnosis of post-traumatic stress syndrome (PTSS).  Thus, 
the Board found that the competent evidence of record showed 
the veteran likely had PTSD when he submitted his informal 
claim and allowed an earlier effective date of December 30, 
1994, which was the date his claim was received.  See 
38 C.F.R. § 3.400.  A July 2002 RO rating decision 
implemented the 2002 Board decision, and a July 2002 RO 
letter informed the veteran of the rating decision.

The claims file reflects no evidence of the veteran having 
submitted a Motion to Reconsider or Revise the June 2002 
Board decision, or his having filed a Notice of Appeal with 
the Court.

In January 2003, the RO received a statement from the veteran 
which related that a Board employee had called him earlier in 
January 2003.  Based on that telephone conversation, the 
veteran related, he asked the RO to consider service 
connection for PTSD from 1985.  He claimed to have submitted 
a claim for entitlement to service connection for PTSD in 
1985 but it was denied, and that the Board employee told him 
that there was sufficient evidence in the claims file to show 
a diagnosed condition and continuity of treatment, and that 
he should reference page 5 of the June 2002 decision.  

A January 2003 VA Report of Contact prepared by the RO 
pertained to the location of the claims file and pending 
claims at the RO requiring information from the claims file 
to adjudicate.  A February 2003 deferred rating decision 
reflects that that veteran had an issue of an earlier 
effective date that needed to be addressed, but his files 
were in Washington, DC, and needed to be addressed when the 
claims file was returned.  The deferred rating also noted 
that he had been granted an earlier effective date, and he 
was requesting an even earlier effective one.

A May 2003 rating decision, among other things, denied 
entitlement to an effective date earlier than December 30, 
1994, for service connection for PTSD.

In July 2003, the veteran requested that his claim for an 
earlier effective date for entitlement to service connection 
for PTSD be reopened.  He related in the statement that the 
Board, in the June 2002 decision, noted the 1985 VA clinical 
document which reflected a diagnosis of PTSS.  The veteran 
asserted that it was not until 1985 that VA fully apprised 
its providers of the diagnostic criteria, and the guidance 
provided did not include advising veterans to file a claim 
for entitlement to service connection.  The veteran's final 
assertion was that, in light of VA's knowledge in 1985 that 
he manifested PTSD, there was an affirmative responsibility 
to advise him to file a claim.

The August 2003 RO response informed the veteran that the 
June 2002 Board decision was final and that the 1985 medical 
evidence he referenced was of record at the time of the Board 
decision.

In September 2003, the RO received the veteran's Notice of 
Disagreement to the May 2003 rating decision which denied an 
effective date earlier than December 30, 1994, for 
entitlement to service connection for PTSD.  Although the May 
2003 rating decision did not include a discussion of new and 
material evidence, the October 2003 VCAA notice letter 
specifically informed the veteran that he had to submit new 
and material evidence to reopen his claim.  In a November 
2003 statement, the veteran repeated his assertion that VA 
should have told him to file a claim.  The SOC styled the 
issue of the veteran's appeal as whether new and material 
evidence had been received.

The statement the veteran submitted with his February 2004 
substantive appeal reiterated his earlier assertions that VA 
should have told him to file a claim.  The veteran's 
representative asserts that the veteran's claim is in fact on 
a different factual basis, in that the June 2002 Board 
decision did not include the 1985 diagnosis as part of the 
rationale for allowing an earlier effective date back to the 
date of the veteran's claim.  The representative asserts that 
the Board's decision was based solely on the date his claim 
was received and not the fact that there was evidence which 
showed manifestation of PTSD in 1985.  Therefore, the 
representative asserts, that factual issue remains open.

Analysis

The June 2002 Board decision included notice to the veteran 
of his rights of appeal and how he should effectuate them.  
As the Board assigned the effective date and the RO only 
effectuated the Boards decision, an appeal to the Court was 
the only course of action to appeal the December 1994 
effective date assigned.  Neither the veteran nor his 
representative asserts that the veteran took any action to 
appeal the Board decision to the Court.  Thus, the Board 
decision became final, and new and material evidence is 
required to reopen the claim.  38 C.F.R. § 20.1100.  

The veteran filed a new claim for an earlier effective date 
in January 2003.  The veteran has not submitted any evidence 
which was not already of record, other than his assertions on 
what VA should have done after the 1985 diagnosis.  The Board 
notes the representative's assertion and rejects it.  The 
evidence of the 1985 diagnosis (which was received at the RO 
in February 1995) was before the Board in 2002 and, contrary 
to the representative's assertion, was an integral part of 
the Board's granting an earlier date to the date the 
veteran's claim was received.  Had the 1985 diagnosis not 
been considered in the prior Board decision, there would have 
been no basis for the finding that it was likely that the 
veteran was suffering from PTSD when he submitted his claim.  

Moreover, the Board's consideration of the earlier effective 
date claim and award of the December 1994 date necessarily 
denies an effective date prior to that date.   Thus, the 
Board finds that the veteran is in fact attempting to again 
have his claim reviewed his claim on the same factual basis, 
which is contrary to applicable law and regulation.  There 
has been no new evidence submitted, only additional argument.  
38 C.F.R. § 3.156.  

The Board also notes that the veteran has contended both that 
he filed a claim in 1985 which was denied, and subsequently, 
that he did not file a claim and should have been told to do 
so.  Review of the record reveals no claim for compensation 
having been filed at any time prior to the December 1994 
informal claim, upon which the effective date assigned by the 
prior Board decision is based.  The first formal claim for 
compensation for PTSD, or any condition, was received by the 
RO in January 1995.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on direct service 
connection will be the day following separation from service 
or date entitlement arose if claim is received within one 
year after separation from service.  38 U.S.C.A. 
§ 5110(a),(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Otherwise, it 
is the date entitlement arose or the date of receipt of the 
claim, whichever is later.

A claim in the form prescribed by the Secretary must be 
submitted in order to receive VA benefits.  38 C.F.R. 
§ 3.151(a); see also 38 C.F.R. § 3.155.  The veteran 
ultimately has conceded that he did not file a claim prior to 
1994, and argues that VA should have told him to do so.  The 
law imposes no such affirmative duty on VA.  In fact, the law 
places the affirmative duty on the potential claimant, to at 
least inform VA of an intent to file a claim.  Id.  Then, 
VA's only affirmative duty is to provide the necessary forms 
for filing a claim.  Review of the 1985 medical evidence 
reveals no such intent.  In light of the fact that the 
veteran has not submitted any evidence that he in fact did 
file a claim for compensation prior to December 1994, the 
record reflects no new or material evidence on that issue.

As a final matter, the Board notes the representative's 
argument regarding liberalizing laws and 38 C.F.R. § 3.114(a) 
as a basis for entitlement.  Under this regulation, where 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  38 C.F.R. § 3.114(a).

For PTSD service connection claims, an effective date prior 
to the date of claim cannot be assigned under 38 C.F.R. § 
3.114(a) unless the claimant met all eligibility criteria for 
the liberalized benefit on April 11, 1980, the effective date 
of the regulatory amendment adding the diagnostic code for 
PTSD, and such eligibility existed continuously from that 
date to the date of claim or administrative determination of 
entitlement.  See VAOPGCPREC 26-97 (July 16, 1997), 62 Fed. 
Reg. 63604 (1997).  As the veteran's argument pertains to a 
diagnosis first shown in 1985, well after the change in the 
law, an earlier effective date under section 3.114(a) is not 
warranted.

In summary, the June 2002 Board decision which assigned a 
December 2004 effective date legally denied an effective date 
earlier than that, and that decision became final in the 
absence of an appeal to the Court.  As the veteran has 
presented no evidence that he filed a claim for compensation 
for PTSD prior to December 2004, new and material evidence 
has not been presented, and the claim for an earlier 
effective date for the award of service connection for PTSD 
is not reopened.  


ORDER

New and material evidence to reopen the claim for an 
effective date earlier than December 30, 1994, has not been 
received, and the appeal is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


